Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. Applicant is reminded of the proper language and format for an abstract of the disclosure.
3. The abstract of the disclosure is objected to because it contains legal 
term "comprising". Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3,4, 10-13,17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geirhofer et al (US 9917629) in view of Lee et al (US 20160112099).
With regards to claim 1, Geirhofer et al discloses  a method in (fig. 4, a method for providing multi-hypothesis channel quality indicator (MH-CQI) feedback), comprising:
 measuring ( see col. 7, 20-29, 102 may generate one or more channel quality indicators - - -a channel measurement of downlink 110- - -)
a reference signal ( see fig. 2, Reference signal 229); 
generating, a channel-state-information (CSI) feedback( see fig. 2, 216, the uplink symbol 214 may include a channel state information (CSI) report 216) comprising at least a plurality of channel quality indication (CQIs)  ( see fig. 2, 222, channel quality indicator (CQI) with respect to a plurality of hypotheses, wherein each hypothesis of the plurality of hypotheses (see fig. 3, 306, a multi-hypothesis channel quality indicator (MH-CQI) module 306)  is associated with a set of assumptions comprising at least one of a hypothesized rank (332, Rank-1 Precoding matrix indicator (PMI) module) existence of multi-user signal ( see  col.7, lines 33-40, multi-user multiple-input and multiple-output (MU-MIMO) ), and
transmitting the CSI feedback to a network ( see fig. 2, uplink symbol 214 to Base station 204)
Geirhofer et al discloses all of the subject matter discuss above, but is not explicit about measuring one or more of a plurality of ports of a measurement reference signal; and an antenna port allocation, and wherein the antenna port allocation indicates selected ports from the one or more of the plurality of ports of the measurement reference signal;
However, Lee et al discloses figure 6, a general multi-antenna (MIMO) communication system, fig. 9 UE-specific beam based on an active antenna system and fig.10 active antenna system. In [0011], wherein the reference signals are transmitted by 8 or more antennas, wherein one or more antenna ports are grouped into one antenna group, wherein each of the antenna ports corresponds to each of the multiple antennas, wherein the reference signals of the one antenna group are received via only one RB within one resource block group; and estimating channel (measurements)  based on the received reference signals, is provided.  Also see claim 10, -- - estimating channel based on the received reference signals).  In[ 0204],  a UE configured in transmission mode 10 for a given serving cell can be configured with a parameter set
selected from the four parameter sets in Table 6 by higher layer signaling for determining the PDSCHRE mapping and PDSCH antenna port quasi co-location to decode PDSCH according to a detected PDCCH/EPDCCH with DCI format 1A intended for the UE and the given serving cell. The UE shall use the configured parameter set, determining the PDSCH RE mapping and PDSCH antenna port quasi co location for decoding PDSCH corresponding to detected PDCCHAEPDCCH with DCI format IA and PDSCH without a corresponding PDCCH associated with SPS activation indicated in PDCCHAEPDCCH with DCI format 1A. Also in [0206], Examples of DPS using QCL type B are as follows: Node 1 having N1 antenna ports transmits CSI-RS pattern
(resource) #1->Parameter set 1 may include PDSCH RE Mapping and QCL Indicator field- - - ).
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Geirhofer et al astaught by Lee et al to arrive at the claimed invention, wherein measuring one or more of a plurality of ports of a measurement reference signal; and an antenna port allocation, and wherein the antenna port allocation indicates selected ports from the one or more of the plurality of ports of the measurement reference signal.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Geirhofer et al astaught by Lee et al to arrive at the claimed invention, wherein measuring one or more of a plurality of ports of a measurement reference signal; and an antenna port allocation, and wherein the antenna port allocation indicates selected ports from the one or more of the plurality of ports of the measurement reference signal with a reasonable expectation of success, thus improved wireless communication methods/systems (see Lee et al, 0076]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention
With regards to claim 13, Geirhofer et al discloses  a method in ( (fig. 4, a method for providing multi-hypothesis channel quality indicator (MH-CQI) feedback), comprising:
 measuring a channel ( see col. 7, 20-29, a wireless communication device 102 may generate one or more channel quality indicators (CQIs). Each channel quality indicator (CQI) may be associated with a channel measurement for the downlink 110 channel between the one or more base stations 104a-b and the wireless communication device 102.)
generating (see col. 7, 20-29, a wireless communication device 102 may generate one or more channel quality indicators (CQIs)), based on a result of the measuring, multiple channel state information (CSI) reports with different values of hypothesized ranks ( see fig. 2, col. 11, lines 30-34, The multi-hypothesis channel quality indicator (MH-CQI) module 206 may compute multi-hypothesis channel quality indicator (MH-CQI) values 224 under different assumptions (e.g., hypotheses) that may be fed back to a base station 204) ; and
 transmitting the multiple CSI reports to a network. (see fig. 2, uplink symbol 214 to Base station 204, see col. 11, 39-41], the wireless communication device 202 may send the multi-hypothesis channel quality indicator (MH-CQI) values 224 in an uplink symbol 214. In one configuration, the uplink symbol 214 is sent on a physical uplink shared channel (PUSCH) 212a or a physical uplink control channel (PUCCH) 212b., col. 11, lines 49-51, The uplink symbol 214 may include channel state information (CSI) that may be used by the base station 204 to schedule wireless. 
Geirhofer et al discloses all of the subject matter discuss above, but is not explicit about based on a result of the measuring
However, Lee et al discloses figure 6, a general multi-antenna (MIMO) communication system, fig. 9 UE-specific beam based on an active antenna system and fig.10 active antenna system. In [0011], -- - estimating channel (measurements)  based on the received reference signals, is provided.  Also see claim 10, -- - estimating channel based on the received reference signals).  In[ 0204],  a UE configured in transmission mode 10 for a given serving cell can be configured with a parameter set
selected from the four parameter sets in Table 6 by higher layer signaling for determining the PDSCHRE mapping and PDSCH antenna port quasi co-location to decode PDSCH according to a detected PDCCH/EPDCCH with DCI format 1A intended for the UE and the given serving cell. The UE shall use the configured parameter set, determining the PDSCH RE mapping and PDSCH antenna port quasi co location for decoding PDSCH corresponding to detected PDCCHAEPDCCH with DCI format IA and PDSCH without a corresponding PDCCH associated with SPS activation indicated in PDCCHAEPDCCH with DCI format 1A. Also in [0206], Examples of DPS using QCL type B are as follows: Node 1 having N1 antenna ports transmits CSI-RS pattern
(resource) #1->Parameter set 1 may include PDSCH RE Mapping and QCL Indicator field- - - ).
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Geirhofer et al astaught by Lee et al to arrive at the claimed invention, wherein measuring a channel; generating, based on a result of the measuring
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Geirhofer et al astaught by Lee et al to arrive at the claimed invention, wherein measuring a channel; generating, based on a result of the measuring with a reasonable expectation of success, thus improved wireless communication methods/systems (see Lee et al, 0076]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention
With regards to claim 19, Geirhofer et al discloses an apparatus (see fig. 11, wireless communication device), comprising: 
a transceiver(1115) configured to communicate wirelessly ( shown in fig. 10, 1055a, 1062a) ; and 
a processor (1121) coupled to the transceiver (1115) and configured to perform operations comprising: (the rest of claim limitations below are similar to limitations in claim 1 above)
measuring, via the transceiver, a plurality of ports of a measurement reference signal; 
generating a channel-state-information (CSI) feedback comprising at least a plurality of channel quality indication (CQIs) with respect to a plurality of hypotheses, wherein each hypothesis of the plurality of hypotheses is associated with a set of assumptions comprising at least one of a hypothesized rank, existence of multi-user signal, and an antenna port allocation, and wherein the antenna port allocation indicates selected ports from the one or more of the plurality of ports of the measurement reference signal; and
 transmitting, via the transceiver, the CSI feedback to a network. ( see similar rejection as in claim 1 above)

With regards to claim 2, the combination of Geirhofer et al and Lee et al discloses the method of Claim 1, wherein the CSI feedback comprises a plurality of indicators of selected hypotheses among the plurality of hypotheses and the plurality of CQIs with respect to the plurality of selected hypotheses (see fig. 2, uplink symbol 214, see col. 17, lines 7-19, selecting 402, hypotheses based on signaling from base station, lines - - -the selected serving precoding matrix indicator (PMI) ).
With regards to claim 3, the combination of Geirhofer et al and Lee et al discloses the method of Claim 1, wherein the CSI feedback ( see block 216, channel state information (CSI) report) comprises a plurality of rank indicators (RIs) and the plurality of CQIs with respect to a plurality of multiple-input-multiple-output (MIMO) layers corresponding to the plurality of hypothesized ranks. (see fig. 2, uplink symbol 214, see col. 11, 53-58, the rank(RI) 218, may indicate the number of layers-  --when rank indicator is greater than 1  (MIMO)).

With regards to claim 4, the combination of Geirhofer et al and Lee et al discloses the method of Claim 1, wherein the CSI feedback ( see block 216, channel state information (CSI) report) comprises a plurality of rank indicators (RIs) see col. 11, 53-58, the rank(RI) 218, may indicate the number of layers-  --when rank indicator is greater than 1  (MIMO)), a plurality of sets of port indexes, and the plurality of CQIs with respect to a plurality of multiple-input-multiple-output (MIMO) layers corresponding to the plurality of hypothesized ranks (see col. 11, lines 64-67, MH-CQI)-col. 12, line 5, MU-MIMO).

With regards to claims 10 and 17,  the combination of Geirhofer et al and Lee et al discloses the method of Claim 1, wherein the measurement reference signal comprises either a demodulation reference signal (DMRS) from the network or a CSI reference signal (CSI-RS) from the network ( see Lee et al [0016], CSI-RS and [0042], DM-RS), wherein the ports of the measurement reference signal are precoded by one or more precoders that are applied on one or more of the plurality of ports used in reception of the DMRS or a physical downlink shared channel (PDSCH) (, see Geirhofer et al  col. 11, lines 41-43, uplink symbol 214 and down link symbol, also see Lee et al [0065], PUSCH/PUCCH), and wherein the generating of the CSI feedback comprises generating the CSI feedback based on a result of the measuring ( see claim10, estimating channel(measurement) based on the received reference signals).

With regards to claim 11, the combination of Geirhofer et al and Lee et al discloses the method of Claim 1, further comprising: receiving from the network(Base Station 204)  a downlink (DL) or uplink (UL) grant that indicates a single-user (SU) or multi-user (MU) ( see multi-user multiple-input and multiple-output (MU-MIMO) ), assumption used in generating the CSI feedback ( see fig. 2, Uplink symbol 214, Downlink symbol 228 and CSI report 216, see col.12, lines 1-4, MU-MIMO))

With regards to claim 12, the combination of Geirhofer et al and Lee et al discloses the method of Claim 1, further comprising: receiving from the network (Base Station 204) an indication of one or more of the plurality of hypotheses, wherein the transmitting of the CSI feedback (216)  to the network (204) comprises reporting a single-user CQI (SU-CQI), a multi-user CQI (MU-CQI), ) ( see multi-user multiple-input and multiple-output (MU-MIMO) ) or both the SU-CQI and the MU-CQI under assumptions associated with the indicated hypotheses ( 224 multi-hypotheses channel indicator (MH-CQI), 226 MH-CQI)).

With regards to claim 18, the combination of Geirhofer et al and Lee et al discloses the method of Claim 13, wherein the measuring of the channel comprises measuring one or more aspects of a demodulation reference signal (DMRS) from the network or measuring one or more aspects of a channel state information reference signal (CSI-RS) from the network ( see Lee et al, [0016], CSI-RS], [0042], DM-RS)

With regards to claim 20, the combination of Geirhofer et al and Lee et al discloses the apparatus of Claim 19, wherein the CSI feedback comprises one of:  (at least) a plurality of indicators of selected hypotheses among the plurality of hypotheses and the plurality of CQIs with respect to the plurality of selected hypotheses (see fig. 2 and fig. 8; col.17, lines 7-10, selecting 402 hypotheses based on signaling from BS 104, col.23. lines 4-14, select 810 the transmission hypotheses---fairness constraints).
a plurality of rank indicators (RIs) and the plurality of CQIs with respect to a plurality of multiple-input-multiple-output (MIMO) layers corresponding to the plurality of hypothesized ranks; and the plurality of RIs, a plurality of layer indexes, and the plurality of CQIs with respect to the plurality of MIMO layers corresponding to the plurality of hypothesized ranks.

Allowable Subject Matter
6.	Claims 5-9,14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is a statement of reasons for the indication of allowable subject matter:  none of the prior arts cited alone or in combination provides the motivation to teach the limitations as recited in claims 5-9,14-16.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sarkis et al (US 11,108,526) discloses channel quality indicator (CQI) reporting for ultra-reliable low latency communications (URLC).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        June 18, 2022